DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joseph M. Butscher on 02/15/2022.

This Examiner’s amendment is to ensure the scope of the claims are commensurate with the Notice of allowance dated 10/05/2020.
Claims 7 and 11 have been amended as follows:

Claim 7 (Examiner’s Amendment)  A door-locking device for an oven, comprising: 
a main slider movable along a longitudinal rectilinear direction; 
a button movable independently of the main slider along the longitudinal rectilinear direction with respect to the main slider and an elastic element disposed between the button and the main slider, wherein the elastic element biases the button and the main slider in opposing directions; 
a locking arm configured to articulate around an articulation axis that is perpendicular to the longitudinal rectilinear direction; 
a transmission mechanism that couples the locking arm to the main slider and arranged to swing the locking arm between an unlocked position and a locked position in response to movement of the main slider; and
an electromagnetic switch including an electromagnet which drives a movable member associated with a locking pin arranged to lock the main slider in the retracted position. 

Claim 11 (Cancelled by Examiner’s Amendment) 

  
REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  Examiner’s reasons for allowance stated in the Notice of allowance dated 10/05/2020 are maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762